DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  This Office Action is in response to the submission filed 2021-01-19 (herein referred to as the Reply) where claim(s) 39-43, 45-46, 48-55 are pending for consideration.


35 USC §112(a) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(a)
Claim(s) 39, 48, 55 and 40-43, 45-46, 49-54
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The independent claim(s) were amended to recite variants of:
the E-UTRAN attach procedure further comprises a key set identifier associated with the at least one received user equipment capability inquiry.
However, the Specification at para 0072 describes (using citation of the corresponding US Publication)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

That is, para. 0072 describes a E-UTRAN Attach Request message having the standard fields that are well known in the art because these fields are defined by the 3GPP standards for the Attach Request (for example, see art of record Pancorbo Marcos US20120246325):
IMSI or old GUTI, Old GUTI type, last visited TAI (if available), UE Core Network Capability, UE Specific DRX parameters, Attach Type, ESM message container (Request Type, PDN Type, Protocol Configuration Options, Ciphered Options Transfer Flag), KSIASME, NAS sequence number, NAS-MAC, additional GUTI, P-TMSI signature, Voice domain preference and UE's usage setting, MS Network Capability
The KSIASME corresponds to the claimed key set identifier. Para. 0070-0072 further describes that a VHSPA indication parameter, which corresponds to the claimed “at least one indication of at least one capability of the user equipment associated with voice over a specified kind of internet protocol connection,” can be included in the E-UTRAN Attach Request message. In this particular embodiment the VHSPA indication parameter is amended at the end of the Attach Request message following the MS Network Capability parameter. The inclusion of VHSPA indication parameter in the Attach Request message is in response to a prior capability inquiry sent by the eNodeB (para. 0070, FIG. 2). That is, the VHSPA indication parameter is associated or corresponds to the capability inquiry not the KSIASME.
The Examiner found no support or details in the Specification elaborating a relationship between the KSIAME and the capability inquiry. The Specification does not disclose any relationship between the KSIAME and capability inquiry – for example, no information in the KSIAME is used or utilized in the inquiry nor is the KSIAME information used in the VHSPA indication parameter (or vice-versa). The KSIAME can be removed from the Attach Request message and the invention would effectively function in the same manner (i.e., KSIAME is independent with respect to the VHSPA indication parameter or capability inquiry).
In regards to the Reply’s comments, the Examiner could not find any support in the Specification relating to the Reply’s argument that the UE is able to corelate the KSI with a particular UE capability inquiry, specifically the inquiry which triggers the capability indication:
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

As seen in para. 0070 above, the Specification simply just lists the KSIASME in a list of parameters included in the attach message without further detailing how and when the parameters are used. The Specification is silent with regards correlating the KSI with the capability inquiry such that Reply’s arguments effectively are new matter not found in the Specification. In fact, the only instance the term “KSIASME” is in the Specification is at para. 0070 and there are no instances of “key set identifier.”
In a case where it is argued that that because the KSIAME is in the Attach Request and the VHSPA indication parameter is also in the Attach Request, that the KSIAME is also associated with the inquiry that prompted the VHSPA indication parameter. The Examiner respectfully disagrees with this broad degree of association. The claimed association between the KSIAME and the capability inquiry to is analogous to “six degrees of separation” idea where two elements are purported to be associated by a chain of one or more intermediate relationships where the two elements have no direct relationship and have independence with regards to the intermediate chain relationships.
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.

Relevant Cited References
US20130301614
US10231216
US20120294444
US20130143532
US20140082192


Response to Arguments
The Reply’s arguments with respect to the other matters have been considered but are moot because the arguments do not apply to the rejection(s), which was necessitated by the Applicant’s amendments, being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDRE TACDIRAN/
Examiner, Art Unit 2415